DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 8, 2021 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the present status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
In claim 16, the word “is” should be inserted before “in a range”.
In claim 17, the word “is” should be inserted before “in a range”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a patient" in line 6. It is unclear if this is the same or a different patient as that previously recited in the claim.
Claim 18 recites the limitation "a duration of the AC" in line 2. It is unclear if this is the same or a different duration as that recited in claim 1.
Claim 20 recites the limitation "the at least one electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "an alternating current" in line 2. It is unclear if this is the same alternating current recited in claim 20.
Claim 22 recites the limitation "an alternating current" in line 2. It is unclear if this is the same alternating current recited in claim 20.
Claim 23 recites the limitation "an alternating current" in line 2. It is unclear if this is the same alternating current recited in claim 20.
Claim 24 recites the limitation "a biphasic electrical shock" in line 2. It is unclear if this is the electrical shock recited in claim 20 or if the claim is requiring a different electrical shock.
Claim 25 recites the limitation "a biphasic electrical shock" in line 2. It is unclear if this is the electrical shock recited in claim 20 or if the claim is requiring a different electrical shock.
Claim 31 recites the limitation "the patient" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a patient" in line 5. It is unclear if this is the same or a different patient as that previously recited in the claim.
Claim 33 recites the limitation "the electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the electrodes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the presence of arrhythmia" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 24 be found allowable, claim 25 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 20-29, 31, and 33-42 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 20-30 and 32-41, respectively, of prior U.S. Patent No. 11,052,261. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 and 31, respectively, of U.S. Patent No. 11,052,261. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and would be anticipated by the patented claims.
Claims 1-29, 31, 32, and 37-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 15), 2, 5-9, 16-18, 20-22, (10, 25), (10, 25), 11, 27, (12, 28), 29, (1, 15), 7-9, 29, 29, (10, 25), (11, 26), (12, 28), 13, (1, 15), (2, 7), 3, (4, 23), 5, (6, 29), (2,7), 8, and 9, respectively, of U.S. Patent No. 10,532,216. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader than and would be anticipated by the patented claims.
Allowable Subject Matter
Claims 30 and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792